Pottle, J.
Where suit was brought on a promissory note given for the purchase-price of a threshing machine which was known by the purchaser to be defective, it was not error to strike a plea setting up that at the time the note was given, the plaintiff promised to remedy the defects; that it neglected to do so until after the expiration of the threshing season, during which time, by reason of plaintiff’s failure to comply with its promise, defendant lost a sum greatly in excess of the amount of the note, by way of profits which he would have received from threshing grain for hire had the machine been promptly put in good working order. Civil Code (1910), § 4394; Willingham v. Hooven, 74 Ga. 233 (58 Am. Rep. 435); Jester v. Bainbridge Bank, 4 Ga. App. 469 (61 S. E. 926). Judgment affirmed.